Exhibit 10.1
STOCK PURCHASE AGREEMENT
between
SOUTHERN PLAINS ASSOCIATES II, LLC,
and
RURAL HOSPITAL ACQUISITION, L.L.C.
June 30, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE

EXHIBITS

     
Exhibit A
  Promissory Note for Purchase of Shares
 
   
Exhibit B
  Guaranty Agreement (Buyers)
 
   
Exhibit C
  Guaranty Agreement (Company)

 

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (“Agreement”) is made and entered into as of
June 30, 2011, by and between Southern Plains Associates II, LLC, an Oklahoma
limited liability company (“Buyer”), and Rural Hospital Acquisition, L.L.C., an
Oklahoma limited liability company (“Seller”), with reference to the following
facts:
RECITALS
A. Seller owns all of the issued and outstanding shares of capital stock (the
“Shares”) of Southern Plains Medical Center, Inc., an Oklahoma professional
corporation doing business as Southern Plains Medical Group (the “Company”). The
Company presently owns and operates a multi-specialty medical clinic (the
“Clinic”) in Chickasha, Oklahoma. The medical practice conducted at the Clinic
is referred to herein as the “Practice.”
B. Concurrently with the execution of this Agreement, an Asset Purchase
Agreement dated as of the date of this Agreement between Buyer and Company (the
“Asset Purchase Agreement”) and a Real Estate Purchase Agreement dated as of the
date of this Agreement between Buyer and Southern Plains Associates, L.L.C. (the
“Real Estate Purchase Agreement”) will be executed.
C. Buyer desires to acquire, and Seller desires to transfer, all of the Shares
of the Company on the terms and subject to the conditions herein contained.
AGREEMENTS
Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
1.1 Agreement to Purchase and Sell Shares. On the terms and subject to the
conditions contained in this Agreement, at the Closing (as herein defined),
Buyer shall purchase from Seller, and Seller shall sell to Buyer (the “Share
Purchase”), the Shares free and clear of all options, proxies, voting trusts,
voting agreements, judgments, pledges, charges, escrows, rights of first refusal
and first offer, mortgages, indentures, claims, transfer restrictions, liens,
security interests and other encumbrances (collectively, “Claims”); together
with all rights now and hereafter attaching or accruing thereto.

 

1



--------------------------------------------------------------------------------



 



1.2 Purchase Price for the Shares. The consideration for the Share Purchase (the
“Purchase Price”) shall be $1,855,000 [a sum that, when added to the purchase
price of the medical records, equals $2,150,000]. At the Closing, Buyer shall
pay the Purchase Price by the delivery to Seller of a promissory note in the
amount of the Purchase Price and in the form of Exhibit A (the “Note”).
1.3 Manner of Delivery of Shares. At the Closing, Seller shall deliver to Buyer
certificates evidencing the Shares (together with all rights then or thereafter
attaching thereto) duly endorsed in blank, or accompanied by valid stock powers
duly executed in blank, in proper form for transfer.
1.4 Closing and Effective Date. The parties shall conduct the closing of the
transactions provided for herein (the “Closing”) at the offices of McAfee &
Taft, 10th Floor, Two Leadership Square, 211 North Robinson, Oklahoma City,
Oklahoma 73102, contemporaneously with the closings of the transactions
contemplated by the Asset Purchase Agreement and the Real Estate Purchase
Agreement, but no later than July 15, 2011 (the “Closing Date”). The effective
date of all transactions contemplated by this Agreement, the Asset Purchase
Agreement and the Real Estate Purchase Agreement shall be June 30, 2011 (the
“Effective Date”). At or before the closing Seller and Buyer shall each take
such actions and deliver the duly executed documents necessary or appropriate to
close the sale as described in this Agreement. All documents shall be reasonably
satisfactory to the legal counsel for the parties.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
In order to induce Buyer to enter into this Agreement and to consummate the
transactions contemplated hereunder, Seller makes the following representations
and warranties to Buyer:
2.1 Power and Authority; Due Authorization. Seller is a limited liability
company duly organized and legally existing in good standing under the laws of
the State of Oklahoma, with full power and authority to enter into this
Agreement and to carry out the transactions and agreements contemplated hereby.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary actions of Seller and Seller’s shareholder, and no further action is
necessary to authorize such transactions or to make this Agreement and such
other documents and agreements valid and binding upon Seller in accordance with
their respective terms.
2.2 Binding Obligation; Noncontravention. This Agreement has been duly executed
and delivered by Seller and is a valid and binding obligation of Seller,
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement by Seller nor the consummation of the transactions contemplated
hereby will: (a) conflict with or violate any provision of the articles of
organization, operating agreement, or other constituent document of Seller or
agreement among Seller’s owners, or of any law, ordinance or regulation or any
decree or order of any court or administrative or other governmental body which
is either applicable to,

 

2



--------------------------------------------------------------------------------



 



binding upon or enforceable against Seller; or (b) result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice
under, any mortgage, contract, agreement, indenture, will, trust or other
instrument which is either binding upon or enforceable against Seller or the
assets and properties of Seller, which conflict, violation, breach or default
could have a material adverse effect upon (i) the Shares or Buyer’s rights
thereto or (ii) the business, financial condition, prospects or results of
operations of the Practice (a “Seller Material Adverse Effect”). Except as
described in Section 4.12 of the Disclosure Schedule, no permit, consent,
approval or authorization of, or declaration to or filing with, any regulatory
or other government authority is required in connection with the execution and
delivery of this Agreement by Seller and the consummation by them of the
transactions contemplated hereby, the failure to obtain which could have a
Seller Material Adverse Effect.
2.3 Investment Bankers’ and Brokers’ Fees. As a result of any act or failure to
act by Seller or any of its officers, owners or other affiliates, no person or
entity has, or as a result of the transactions contemplated hereby will have,
any right, interest or claim against or upon Buyer or any of its affiliates for
any commission, fee or other compensation as a finder, broker or in any similar
capacity.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
In order to induce Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer makes the following representations and
warranties to Seller:
3.1 Power and Authority; Due Authorization. Buyer is a limited liability company
duly organized and legally existing in good standing under the laws of the State
of Oklahoma, with full power and authority to enter into this Agreement and to
carry out the transactions and agreements contemplated hereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby shall have been duly authorized by all
necessary action of Buyer and its members, and no further action will be
necessary to authorize such transactions or to make this Agreement and such
other documents and agreements valid and binding upon Buyer in accordance with
their respective terms.
3.2 Binding Obligation; Noncontravention. This Agreement has been duly executed
and delivered by Buyer and is a valid and binding obligation of Buyer,
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement by Buyer nor the consummation of the transactions contemplated
hereby will: (a) conflict with or violate any provision of the articles of
organization or operating agreement of Buyer or of any law, ordinance,
regulation or decree or order of any court or administrative or other
governmental body which is either applicable to, binding upon or enforceable
against Buyer; or (b) result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, any mortgage, contract, agreement, indenture or other
instrument which is either binding upon or enforceable against Buyer, which
conflict, violation, breach or default could have a material adverse effect upon
the business, financial condition, prospects or results of operations of Buyer
(a “Buyer Material Adverse Effect”). No permit, consent, approval or
authorization of, or declaration to or filing with, any regulatory or other
government authority is required in connection with the execution and delivery
of this Agreement by Buyer and the consummation of the transactions contemplated
hereby, the failure to obtain which could have a Buyer Material Adverse Effect.

 

3



--------------------------------------------------------------------------------



 



3.3 Investment Bankers’ and Brokers’ Fees. As a result of any act or failure to
act by Buyer or any of its affiliates or any of their respective officers or
owners, no person, firm or corporation has, or as a result of the transactions
contemplated hereby will have, any right, interest or valid claim upon Seller or
any of Seller’s owners for any commission, fee or other compensation as a
finder, broker or in any similar capacity.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
In order to induce Buyer to enter into this Agreement and to consummate the
transactions contemplated hereunder, Seller makes the following additional
representations and warranties to Buyer:
4.1 Incorporation of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Oklahoma.
The Company has all necessary corporate power and authority to conduct its
business as its business is now being conducted. The Company has no subsidiaries
and does not own, directly or indirectly, any capital stock or other equity
securities of any corporation, joint venture, partnership, limited liability
company, association or other entity, or have any direct or indirect equity
interest in any business. The Company does not conduct business in any states
other than Oklahoma.
4.2 Capital Structure of the Company. The authorized capital stock of the
Company consists of 500 shares of common stock, $100.00 par value, all of which
are voting common stock. Currently, 500 shares are issued and outstanding. Other
than the Shares, there are no shares of capital stock or other securities of the
Company of any other class authorized, issued or outstanding. All of the Shares
have been validly issued, are fully paid and non-assessable, and are owned
beneficially and of record by Seller. Seller owns the Shares free and clear of
all Claims. The Shares have not been issued in violation of, and are not subject
to, any preemptive or subscription rights. There are no outstanding
subscriptions, options, warrants, rights (including preemptive rights), calls,
convertible securities or other agreements or commitments of any character
related to the issued or unissued capital stock (including the Shares) or other
securities of the Company. There are no voting trusts or voting agreements with
respect to the Shares which affect any stockholder’s power to exercise full
voting rights with respect thereto or to complete the transactions contemplated
by this Agreement.
4.3 Corporate Records. True and complete copies of the certificate of
incorporation and all amendments thereto, the Bylaws as currently in force, all
stock records, and all corporate minute books and records of the Company, have
been furnished for inspection by Buyer. Such records accurately reflect all
share transactions, the current stock ownership of the Company and contain
copies of all material resolutions of the directors and shareholders of the
Company and are complete and accurate in all material respects. The Company’s
books, accounts and records are, and have been, maintained in the Company’s
usual, regular and ordinary manner, and all material transactions to which the
Company is or has been a party are properly reflected therein.

 

4



--------------------------------------------------------------------------------



 



4.4 Bank Accounts. Section 4.4 of the Disclosure Schedule contains a list
showing:
(a) the name of each bank, safe deposit company or other financial institution
in which the Company has an account, lock box or safe deposit box together with
the account numbers;
(b) the names of all persons authorized to draw thereon or to have access
thereto and the names of all persons and entities, if any, holding powers of
attorney from the Company; and
(c) all instruments or agreements to which the Company is a party as an
endorser, surety or guarantor, other than checks endorsed for collection or
deposit in the ordinary course of business.
4.5 Taxes. The Company has properly filed on a timely basis all Returns (as
herein defined) required to be filed with respect to Taxes (as herein defined)
for any tax period covered in whole or in part by the period from May 1, 2008
through the Closing Date. All Taxes payable by the Company, reflected in such
Returns, have been paid in full or are reserved for in full in the Financial
Statements. Since May 1, 2008, the Company has withheld and paid all Taxes or
other amounts required to have been withheld and paid in connection with amounts
paid or owing to any employee or otherwise required by the applicable taxing
authorities. There is no dispute or claim concerning any liability for Taxes of
the Company claimed or raised by any taxing authority, and, except as described
in Section 4.5 of the Disclosure Schedule, there is no pending or threatened or
anticipated audits or other investigations in respect of Taxes of the Company.
For purposes of this Agreement, “Taxes” means all federal, state, local, foreign
and other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, capital
withholding, payroll, estimated, employment, excise, severance, stamp,
occupation, premium, property (including personal property), windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatever, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto, and “Returns” shall mean all returns,
declarations, reports, statements and other documents required to be filed in
respect of Taxes. The Company has been a C corporation within the meaning of
§§1361 and 1362 of the Internal Revenue Code of 1986, as amended (the “Code”) at
all relevant times during its existence. There are no Oklahoma sales taxes
imposed on a stock sale transaction such as the transaction contemplated herein.
4.6 Compliance with Laws and Instruments. Except as set forth in Section 4.6 to
the Disclosure Schedule with respect to the Health Plans, the Retirement Plans
and the Benefit Plans, as those terms are defined in Section 4.21, to the
Knowledge of the Seller (as defined below), since May 1, 2008, (a) the business
and operations of the Company have been and are being conducted in compliance
with all applicable laws, rules, regulations and licensing requirements of all
authorities, including without limitation (i) all applicable rules, regulations
and licensing requirements under federal and Oklahoma law, the violation of
which, individually or in the

 

5



--------------------------------------------------------------------------------



 



aggregate, could adversely affect in any material way the financial condition or
operation of the Company and (ii) the federal anti-kickback laws (42 U.S.C. §§
1320a-7a and -7b) and Stark law (42 U.S.C. § 1395nn) and equivalent Oklahoma
laws (the items described in Section 4.6 to the Disclosure Schedule are
hereinafter collectively referred to as the “Claims for Benefits”); (c) except
with respect to the Claims for Benefits, to the Knowledge of Seller, no facts
have arisen that might form the basis for a claim that any such violation
exists; and (d) the Company is authorized to receive (and has received) payments
for procedures covered by CHAMPUS program and, except for normal Oklahoma
Department of State Health Services inspections (as to which there is no
outstanding uncured deficiency), neither TRICARE nor state agency has conducted
or has given the Company any notice that it intends to conduct any audit or
other review of the Company’s participation in the Medicare, Medicaid and
CHAMPUS programs, and no such audit or review would result in any material
liability by the Company for any reimbursement, penalty or interest with respect
to payments received by the Company thereunder. For purposes hereof, the phrase
“to the Knowledge of the Seller” shall mean to the actual knowledge, without
independent investigations, of Steven Browning.
4.7 Financial Statements of Seller. Attached to Section 4.7 of the Disclosure
Schedule are copies of the following financial statements of the Company:
(a) unaudited statements of operations and balance sheets as of and for the
years ended December 31, 2009 and 2010; (b) unaudited statement of operations
for the four month period ended on April 30, 2011 (the “Income Statement Date”);
and (c) unaudited balance sheet (the “April Balance Sheet”) as of the Income
Statement Date. Such financial statements have been prepared on a modified cash
basis and, otherwise, are in accordance with generally accepted accounting
principles consistently applied (except that such financial statements are not
audited, do not include footnote disclosures and are subject to normal year end
adjustments). The Balance Sheet presents fairly the financial condition of the
Company on an accrual basis as of the Income Statement Date, and the January
Balance Sheet fairly presents the financial condition of the Company as of
January 31, 2011.
4.8 Liabilities of Seller. Except for liabilities incurred in the ordinary
course of business since the Income Statement Date, the Company has no
liabilities, duties or obligations of any kind, character or description,
whether accrued, absolute, contingent or otherwise that are not reflected on the
Balance Sheet.
4.9 Clinic Assets. No person or entity other than Seller has any option or right
of first refusal to purchase, occupy, lease or rent any asset owned by the
Company and used or useful in connection with the operation of the Practice (the
“Clinic Assets”), other than pursuant to the Asset Purchase Agreement and the
Real Estate Purchase Agreement.
4.10 Good Title to and Condition of the Clinic Assets. The Company has good
title to all of the Clinic Assets free and clear of all liens, mortgages,
pledges, security interests, encumbrances or charges of every kind, nature and
description whatsoever, except those set forth in Section 4.10 of the Disclosure
Schedule (all of which, except for the lien(s) to be released at or prior to the
Closing as specifically listed in Section 4.10 of the Disclosure Schedule), are
referred to herein as the “Permitted Liens”). The Clinic Assets constitute, in
the aggregate, all of the property necessary for the conduct of the Practice in
the manner and at the utilization levels at which the Practice is currently
being conducted. The fixed assets are adequate for the Company’s current normal
utilization levels and

 

6



--------------------------------------------------------------------------------



 



all fixed assets are free of defects and are in good operating condition and
repair. The imaging equipment that is included in the fixed assets is and at all
times has been covered by servicing agreements with the respective manufacturers
of such equipment. The inventory consists of items of a quality and quantity
usable in the normal course of the operation of the Practice at values in the
aggregate at least equal to the values at which such items are carried on the
Balance Sheet. Except as set forth in Section 4.10 of the Disclosure Schedule,
upon consummation of the transactions contemplated by this Agreement, the
Company will continue to have valid title to the Clinic Assets, free and clear
of liens, encumbrances, claims and restrictions of every kind other than the
Permitted Liens.
4.11 Billing Practices. The billing practices of the Company are in compliance
with all federal and state laws (including all workers’ compensation and
insurance laws and regulations) and, where applicable, all contracts with
insurance companies, health maintenance organizations and other third party
payors.
4.12 Licenses and Permits of Seller. Section 4.12 of the Disclosure Schedule
lists every license or other governmental or official approval, permit or
authorization applied for, issued or given to the Company. The Company possesses
all licenses and other required governmental or official approvals, permits or
authorizations for the operation of the Practice, the failure to possess which
would have a Seller Material Adverse Effect, including without limitation
(a) all licensure required to operate the Practice as a medical clinic that
includes medical imaging in the State of Oklahoma and (b) all the conditions
required for participation in the Medicare, Medicaid and CHAMPUS programs. All
such licenses, approvals, permits and authorizations are in full force and
effect; Seller is in compliance with their requirements, except to the extent
that any noncompliance would not have a Seller Material Adverse Effect; and no
proceeding is pending or threatened to revoke or amend any of them. Except as
set forth in Section 4.12 of the Disclosure Schedule, no governmental consent,
review or other process is required in connection with the transfer of the
Shares provided for herein or in order for the Company to continue its Practice
following the consummation of the transactions contemplated hereby.
4.13 Proprietary Rights of the Company. The Company owns or legally possesses
all right, title and interest in and to all of the Proprietary Rights and:
(a) there have been no claims made against the Company for the assertion of the
invalidity, abuse, misuse or enforceability of any such Proprietary Rights and
there are no grounds for the same; (b) the Company has not received a notice of
conflict with the asserted rights of others; and (c) the conduct of the Practice
has not infringed any such rights of others.
4.14 The Company’s Relationships with its Managed Care Customers. Seller does
not know of any written or oral communication, fact, event or action which
exists or has occurred within one year prior to the date of this Agreement which
would tend to indicate that any current party with whom the Company has a
managed care contract, and which accounted for over 1% of the total net revenues
of the Company for the year ended December 31, 2010 or the four month period
ended on April 30, 2010, will terminate its business relationship with the
Company or substantially reduce its utilization of the Practice.

 

7



--------------------------------------------------------------------------------



 



4.15 Material Contracts, Business Relationships, Employees and Insurance.
4.15.1 Attached to Section 4.15 of the Disclosure Schedule is a true and
complete list of the following (collectively, the “Material Contracts”):
(a) each lien, security agreement or similar document or instrument to which the
Company is a party or by which any of its assets is bound; (b) all managed care
contracts, equipment leases, sales agency agreements, contracts with
municipalities and labor organizations, leases, supply contracts, manufacturer
warranties, service agreements, employment and consulting contracts and
equipment purchase agreements to which the Company is a party; and (c) any other
agreement, contract, lease or commitment to which Company is a party or by which
it is bound. No contract, equipment lease or instrument will be considered a
Material Contract if it is involves a financial commitment for the remaining
non-cancelable term of $10,000 or less; provided, however, that any contract
with any physician or other party that refers patients to the Practice, or with
Seller or any of Seller’s owners or any family member or affiliate of Seller or
any of Seller’s owners, as applicable, shall be considered a Material Contract
for purposes of this Section 4.15.1. Seller has previously delivered true and
complete copies of the Material Contracts to Buyer. The Company has complied
with all of its obligations under all the Material Contracts, and no event has
occurred or set of facts exists which constitutes a default by the Company, or
which with the passage of time or the giving of notice or both would constitute
a material default by Seller as to any Material Contract, or which would permit
the other party to a Material Contract to terminate such agreement or prevent
the Company from receiving the benefits thereunder. Where applicable, to
Seller’s knowledge, Section 4.15.2 of the Disclosure Schedule accurately
describe the relationship of each party to the contracts, leases and instruments
listed therein to the Company, Seller, and Seller’s owners or any of their
respective family members or affiliates. Except as set forth on Section 4.10 of
the Disclosure Schedule, the Shares may be assigned and transferred to Buyer
pursuant to this Agreement without the necessity of any consents or waivers from
any party to a Material Contract and without violation of or default thereunder.
4.15.2 Except as set forth on Section 4.15.2 to the Disclosure Schedule, to
Seller’s knowledge, neither Seller nor any of Seller’s owners nor any Affiliate
(as hereinafter defined) of Seller or any of Seller’s owners has any direct or
indirect interest in any customer or supplier of the Company, in any person from
whom or to whom the Company leases any property or in any other person with whom
the Company is doing business. The Company is not bound by any noncompetition
covenant or other agreement that restricts the Company from carrying on its
business anywhere in the world. As used in this Agreement, the term “Affiliate”
means, with respect to a specified person, any other person which directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.
4.15.3 All current physicians and staff providing services to the Company are
employees and consultants of the Company. Section 4.15.3 of the Disclosure
Schedule sets forth a true and complete list of all such employees and
consultants and their current compensation arrangements. Except as expressly
described in Section 4.15.3 of the Disclosure Schedule, there are no accrued but
unpaid bonuses or other deferred compensation arrangements with any employees or
consultants. Seller has previously furnished Buyer with a true and complete copy
(or a written description, if oral) of each such agreement, contract or
commitment that is listed in Section 4.15.3 of the Disclosure Schedule. There
has not been any default in any obligation to be performed by the Company under
any such agreement or commitment. Except as expressly described in
Section 4.15.3 of the Disclosure Schedule, there are no accrued but unpaid
bonuses, benefits, claims, or other deferred compensation arrangements with any
employees or consultants. The Company shall not have as of the Closing Date any
accrued benefits for any individual employee for paid time off in excess of 80
hours.

 

8



--------------------------------------------------------------------------------



 



4.15.4 The Company has insurance policies covering general liability, property
damage and medical malpractice for all acts and occurrences prior to the
Effective Date. Such general liability and medical malpractice insurance
coverage has coverage limits of at least $1,000,000 per occurrence and
$3,000,000 in the aggregate and is on a claims-made basis. All such insurance
policies are now and through the Closing will be in full force and effect with
no premium arrearages. The Company is not in default with respect to any
provision contained in any such policy and has not failed to give any notice or
present any claim required by the terms of any such policy in a due and timely
fashion. Section 4.15.4 of the Disclosure Schedule contains a true and correct
list of all insurance policies which are owned by the Company or which name the
Company as an insured and which pertain to the Company’s assets, the Company’s
business or the employees of the Company. Since May 1, 2008, no application for
insurance with respect to any of the business has been denied for any reason.
4.16 Litigation Involving Seller. Except as set forth in Section 4.16 of the
Disclosure Schedule, there are no actions, suits, claims, governmental
investigations, arbitrations or other legal, administrative or governmental
proceedings pending or threatened against or affecting or relating to the
Company and, to the Knowledge of Seller, there is no basis for any of the
foregoing. There are no outstanding judgments, orders, decrees or stipulations
issued by any federal, state, local or foreign judicial or administrative
authority in any proceeding to which the Company is or was a party. Section 4.16
of the Disclosure Schedule contains a complete and accurate description of the
status of any matter covered thereby, and the Company carries insurance that
will adequately cover all costs, expenses and damages of each of the matters
described therein.
4.17 No Material Adverse Change. Since the Income Statement Date, there has not
been (a) any material adverse change in the properties or financial condition of
the Company or (b) to Seller’s knowledge, any threatened or prospective event or
condition of any character whatsoever which could have a Seller Material Adverse
Effect.
4.18 Absence of Certain Acts or Events. Except as approved in writing by Buyer,
since the Income Statement Date, the Company has not: (a) increased the rate of
compensation (including salaries and benefits) of any of its employees (other
than previously scheduled bonuses and annual increases in accordance with the
Company’s past practices); (b) sold, leased, transferred, assigned, conveyed or
otherwise removed any of its assets used in the Practice other than in the
ordinary course of business; (c) made or obligated itself to make capital
expenditures relating to the Practice where the unpaid balance as of the
Effective Date will be more than $10,000; (d) incurred any material obligations
or liabilities (including any indebtedness) or entered into any material
transaction relating to the Practice, except for this Agreement and the
transactions contemplated hereby; (e) suffered any theft, damage, destruction or
casualty loss relating to the Practice in excess of $10,000; (f) entered into
any transaction except in the ordinary course of business; (g) cancelled any
debt or claim or waived any right of substantial value (except as provided for
in this Agreement); or (h) entered into any material amendments to existing
Material Contracts or any new Material Contracts, other than in the ordinary
course of the operation of the Practice.

 

9



--------------------------------------------------------------------------------



 



4.19 Environmental Matters. The Company is in compliance with all federal, state
and local environmental laws, rules, regulations, standards and requirements,
including without limitation those respecting the generation, handling, storage
and disposition of hazardous or biomedical materials and/or waste, including
without limitation the Medical Waste Tracking Act of 1988, 42 U.S.C. § 6992, et
seq., and the National Institute for Occupational Self-Safety and Health
Infectious Waste Disposal Guidelines, Publication No. 88-119 of the U.S.
Department of Health and Human Services. Since May 1, 2008, the Company has not
received any written communication, whether from a governmental authority,
citizen’s group, employee or otherwise, that alleges that the Company is not in
full compliance with all environmental laws, rules, regulations, standards and
requirements.
4.20 Labor Relations of Seller. The Company is not a party to or bound by any
collective bargaining agreement or any other agreement with a labor union and is
not currently negotiating with a labor union, and there has been no effort by
any labor union to organize any employees of the Business into one or more
collective bargaining units. There is not pending or, to Seller’s knowledge,
threatened any labor dispute, strike or work stoppage which affects or which may
affect the Practice. No Company employee has ever petitioned for a
representation election. Neither the Company nor any agent, representative or
employee of the Company has since May 1, 2008 committed any unfair labor
practice as defined in the National Labor Relations Act, as amended, and there
is not now pending or, to Seller’s knowledge, threatened any charge or complaint
against the Company by or with the National Labor Relations Board or any
representative thereof. Additionally, since May 1, 2008, the Company has not
received any notice that any employee of the Company has filed with any
governmental authority any claim or report asserting sexual harassment; age,
racial or disability discrimination; or any violation of OSHA or similar state
laws (other than those claims or reports that have been resolved and/or settled
in full), and there has been no strike, walkout or work stoppage involving any
of the employees of the Company.
4.21 Employee Benefit Plans; ERISA; and Legal Compliance.
4.21.1 Except for the pension and/or retirement plans described on
Section 4.21(a) of the Disclosure Schedule (the “Retirement Plans”), the Company
does not now maintain or participate in and has since May 1, 2008, not
maintained or participated in any pension, profit sharing or retirement plan,
nor does the Company otherwise participate in, nor has the Company ever
otherwise participated in, any multi-employer pension or retirement plan.
Likewise, except for the health and welfare plans described on Section 4.21(b)
(the “Health Plans”), the Company does not now maintain or participate in and
has never maintained or participated in any health or welfare plans. Further,
Section 4.21(c) sets forth a true and complete list of each policy, contract,
arrangement or agreement (including employment agreements, change of control
agreements, severance agreements, deferred compensation, incentive compensation,
and bonus arrangement of any type (including “employee benefit plans” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended “(“ERISA”))”, maintained by the Seller, Company, or any trade or
business, whether or not incorporated (an “ERISA Affiliate”), that together with
the Company would be deemed to be a “single employer,” within the meaning of
Section 4001(b)(1) of ERISA, or with respect to which the Seller has or may have
a liability, or which is maintained for the benefit of current or former
employers of the Company (collectively, the “Benefit Plans”).

 

10



--------------------------------------------------------------------------------



 



4.21.2 Buyer will not incur any obligation or liability under or relating to the
Retirement Plans, Health Plans, or Benefit Plans as a result of the transactions
contemplated by this Agreement, or otherwise, and Seller agrees to indemnify
Buyer from all actions, claims, penalties, fines, contributions, or similar
payments required by law, regulatory authority, or court proceeding to ensure
that such plans are legally compliant and administered in accordance with
applicable laws and regulations. No event has occurred and no condition exists
that would subject the Company either directly or by reason of their affiliate
with any member of the “Controlled Group” to liability. Seller represents that
there are no known prohibited transactions currently or since May 1, 2008, no
known fiduciary breaches currently or since May 1, 2008, and no known reporting
and disclosure violations since May 1, 2008. Other than the Claims for Benefits,
there are no pending or anticipated material claims against or otherwise
involving the Retirement Plans, Health Plans, or Benefit Plans.
4.21.3 The terms of the Retirement Plans are, and since May 1, 2008 such plans
have been administered, in compliance with the requirements of the Employer
Retirement Income Security Act of 1974, as amended (“ERISA”) and (where
applicable) the Internal Revenue Code of 1986, as amended (“Code”), including,
but not limited to, receipt of a favorable determination letter from the
Internal Revenue Service (the “Service”), as applicable, all reporting and
disclosure requirements, all nondiscrimination requirements, and the timely
completion of all annual filings such as Form 5500. To the extent any employee
benefit programs (including retirement, health, welfare, other insurance, and
similar plans) maintained by the Company for its employees are subject to ERISA,
the Code, and the Health Insurance Portability Act of 1996, as amended
(“HIPAA”), such programs have since May 1, 2008 been maintained in compliance
with ERISA, the Code, and HIPAA.
4.21.4 Seller acknowledges that the Buyer does not assume sponsorship of any
benefit plans in which the Company has been participating in currently or during
the last seven years, except for the Retirement Plans listed on Section 4.21(a)
of the Disclosure Schedule. Further, the Company has ceased participation in all
benefit programs of the Seller. Only common-law employees were eligible for the
Retirement Plans, Health Plans, and Benefit Plans — no leased employees, no
independent contractors, and no board members that are not also common-law
employees were eligible to participate in such plans.
4.21.5 Except as set forth on Section 4.21.5 of the Disclosure Schedule, no
audit by the Department of Labor or the Service is threatened, ongoing, or
closed within the last three years. No excise penalty taxes are outstanding for
the Company or for the Seller.
4.22 Accuracy of Information Furnished by Seller. No representation, statement
or information made or furnished by Seller to Buyer, including those contained
in this Agreement and the various Schedules attached hereto and the other
information and statements referred to herein and previously furnished by Seller
to Buyer pursuant hereto, contains or shall contain any untrue statement of a
material fact or omits or shall omit any material fact that is necessary to make
the representations, statements or information made or furnished by Seller not
misleading.

 

11



--------------------------------------------------------------------------------



 



ARTICLE V
ADDITIONAL COVENANTS OF SELLER
5.1 Efforts to Satisfy Closing Conditions. Seller will use commercially
reasonable efforts to cause to be satisfied, as soon as practicable and prior to
the Closing Date, all of the conditions set forth in Articles VII and VIII to
the obligations of Buyer and Seller to complete the sale of the Shares pursuant
to this Agreement.
5.2 Conduct of the Practice Pending the Closing. From and after the execution
and delivery of this Agreement and until the Closing Date, except as provided
herein or with the prior written consent of Buyer, Seller will cause the Company
to conduct the Practice in the ordinary course of business, to maintain all of
the Clinic Assets in customary repair, order and condition, reasonable wear and
tear excepted, and to maintain service agreements and insurance of such types
and in such amounts upon all of the Clinic Assets as are in effect on the date
of this Agreement.
5.3 Due Diligence. From the date hereof until Closing or the termination of this
Agreement as set forth in Section 11.3, Seller shall cause the Company to permit
Buyer to conduct physical inspections at the Clinic at such time or times as
will not unreasonably interfere with customary delivery of care to patients.
5.4 Notice of Material Developments. Seller will give prompt written notice to
Buyer of any material development affecting the Company, including without
limitation any development which results in the inaccuracy of any of the
representations and warranties of Seller made herein.
5.5 No Disclosure. Without the prior written consent of Buyer, Seller will not,
prior to the Closing Date, disclose the existence of any term or condition of
this Agreement to any person or entity, except that such disclosure may be made
(a) to any of Seller’s owners or to any person in a business relationship with
Seller or Seller’s owners to whom such disclosure is necessary in order to
satisfy any of the conditions to the consummation of the transactions provided
for in this Agreement (including Seller’s legal and financial advisors), and
(b) to the extent Seller believes in good faith that such disclosure is required
by law (in which case Seller will consult with Buyer prior to making such
disclosure).
5.6 No-Shop Clause. From and after the date of the execution and delivery of
this Agreement by Seller until the earlier of Closing or the termination of this
Agreement, Seller will not, without the prior written consent of Buyer (which
may be withheld at Buyer’s sole discretion), directly or indirectly (a) offer
for sale any of the Shares or any ownership interest in the Company’s assets,
(b) solicit offers to buy any Shares or any of the Company’s assets, (c) hold
discussions with any party (other than Buyer or its affiliate) looking toward
such an offer or solicitation or looking toward a merger or consolidation of the
Company or (d) enter into any letter of intent or agreement with any party
(other than Buyer or its affiliate) with respect to the sale or other
disposition of any of the Shares or any assets of the Company or with respect to
any merger, consolidation or similar transaction involving Seller.

 

12



--------------------------------------------------------------------------------



 



5.7 Contribution to Capital. On or prior to the Closing Date, First Physicians
Capital Group, Inc. shall cause the following liabilities appearing on the
Company’s Balance Sheet to be contributed to the capital of Seller, and Seller
shall contribute such liabilities to the capital of the Company:
(i) Intercompany AR/AP in the amount of ($569,719), together with any accrued
and unpaid additional principal or interest, and (ii) Note Receivable Discount
in the amount of ($281,568) (collectively, the “Excluded Liabilities”).
ARTICLE VI
ADDITIONAL COVENANTS OF BUYER
6.1 Efforts to Satisfy Closing Conditions. Buyer will use commercially
reasonable efforts to cause to be satisfied, as soon as practicable and prior to
the Closing Date, all of the conditions in this Agreement to the obligations of
Seller and Buyer to complete the sale of the Shares pursuant to this Agreement,
including without limitation assisting Seller in obtaining the consents required
by Section 7.2.
6.2 No Disclosure. Without the prior written consent of Seller, Buyer will not,
prior to the Closing Date, disclose the existence of any term or condition of
this Agreement to any person or entity except that such disclosure may be made
(a) to Buyer’s owners and prospective owners, (b) to any person in a business
relationship with Buyer or Buyer’s owners to whom such disclosure is necessary
in order to satisfy any of the conditions to the consummation of the purchase of
the Purchased Assets which are set forth in this Agreement (including Buyer’s
legal and financial advisors) and (c) to the extent Buyer believes in good faith
that such disclosure is required by law (in which case Buyer will consult with
Seller prior to making such disclosure).
ARTICLE VII
CONDITIONS TO THE OBLIGATION OF BUYER
The obligation of Buyer to purchase the Shares shall be subject to the
fulfillment at or prior to the Closing Date of each of the following conditions:
7.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Seller contained in this Agreement shall
be true and correct in all material respects at and as of the Closing Date with
the same force and effect as though made at and as of the Closing Date. Seller
shall have performed and complied with in all material respects all of its
obligations required by this Agreement to be performed or complied with at or
prior to the Closing Date. Seller shall have delivered to Buyer a certificate,
dated as of the Closing Date and signed by a duly authorized officer of Seller,
certifying (a) that such representations and warranties are true and correct in
all material respects and that all such obligations have been performed and
complied with in all material respects and (b) the necessary consent of Seller’s
owners approving this Agreement and the transactions contemplated hereby has
been obtained. Seller shall also provide Buyer with any other evidence
reasonably requested by Buyer with respect to the authorization of this
Agreement and the transactions contemplated hereby by Seller.

 

13



--------------------------------------------------------------------------------



 



7.2 Receipt of Necessary Consents and Governmental Permits. All necessary
consents, authorizations or approvals of third parties to each of the
transactions contemplated hereby shall have been obtained and shown by written
evidence reasonably satisfactory to Buyer.
7.3 No Adverse Litigation. There shall not be pending or threatened any action
or proceeding by or before any court or other governmental body which shall seek
to restrain, prohibit or invalidate the sale of the Shares to Buyer or any other
transaction contemplated hereby, or which might affect the right of Buyer to own
the Shares and which, in the reasonable judgment of Buyer, makes it inadvisable
to proceed with the purchase of the Shares.
7.4 Consummation of the Purchase of Other Assets. Buyer shall consummate the
transactions contemplated by (i) the Real Estate Purchase Agreement and (ii) the
Asset Purchase Agreement.
7.5 Professional Services Agreement. The Company shall enter into a professional
services agreement, in form and substance satisfactory to Buyer, with a newly
formed entity that shall employ each of the physicians currently employed by the
Company and performing services at the Clinic (“Newco”), pursuant to which Newco
shall cause its employed physicians to render professional services on behalf of
the Company’s Practice.
7.6 Management Services Agreement. Buyer and the Company shall enter into a
management services agreement, in form and substance satisfactory to Buyer,
pursuant to which Buyer shall agree to provide comprehensive management services
on the Company’s behalf.
7.7 Credit Facility. Buyer shall have arranged for the consummation of a new
credit facility for the Company.
7.8 Adjustments to Balance Sheet. Seller shall have delivered evidence that the
Excluded Liabilities have been contributed to the capital of the Company.
7.9 Material Changes. Since the Income Statement Date, there shall have been no
material adverse change in the business, assets or financial condition of the
Company.
7.10 Company Deliveries. The Company shall have delivered to the Buyer the
following:
7.10.1 Resignations of such officers and/or directors of the Company as Buyer
may designate at least five days prior to Closing, effective as of the Closing
Date, except as the Buyer shall direct to the contrary.
7.10.2 In each Retirement Plan, Health Plan or Benefit Plan that has been
terminated, Seller shall provide copies of any actions taken related to such
plan termination, including but not limited to amendments, board resolutions,
participant communications, and the IRS determination letter upon termination
and a schedule of any unpaid benefits due as a result of such plan termination,
including where the assets continue to be held in trust for such accrued assets
and liabilities.

 

14



--------------------------------------------------------------------------------



 



7.10.3 Resignations of the signatories of the bank and other depository accounts
and safe deposit boxes of the Company, except as the Buyer shall direct to the
contrary.
7.10.4 Possession of all passbooks, keys and other data of the Company, or
articles required for access thereto and the combinations for all safes, vaults
and other places of safekeeping or storage of the Company.
7.10.5 Possession of the complete books and records relating to the business of
the Company.
7.10.6 A certificate from the President or Secretary of the Company, in a form
reasonably satisfactory to the Buyer, setting forth the resolutions of the Board
of Directors of the Company authorizing all agreements, documents and
instruments to be executed in connection herewith.
7.11 Legal Matters. All actions, proceedings, instruments and documents required
or incidental to carrying out this Agreement and all other related legal matters
shall have been approved by counsel for Buyer, which approval shall not be
unreasonably withheld.
ARTICLE VIII
CONDITIONS TO OBLIGATION OF SELLER
The obligation of Seller to sell the Shares shall be subject to the fulfillment
at or prior to the Closing Date of each of the following conditions:
8.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects at and as of the Closing Date with the
same force and effect as though made at and as of the Closing Date. Buyer shall
have performed and complied with all of its obligations required by this
Agreement to be performed or complied with in all material respects at or prior
to the Closing Date. Buyer shall have delivered to Seller a certificate, dated
as of the Closing Date and signed by a duly authorized officer of Buyer,
certifying that such representations and warranties are true and correct and
that all such obligations have been performed and complied with and that Buyer
is duly authorized to enter into this Agreement and the transactions
contemplated thereby.
8.2 No Adverse Litigation. There shall not be pending or threatened any action
or proceeding by or before any court or other governmental body which shall seek
to restrain, prohibit or invalidate the sale of the Shares to Buyer or any other
transaction contemplated hereby, and which, in the judgment of Seller, makes it
inadvisable to proceed with the transactions contemplated hereby.
8.3 Legal Matters. All actions, proceedings, instruments and documents required
or incidental to carrying out this Agreement and all other related legal matters
shall have been approved by counsel for Seller, which approval shall not be
unreasonably withheld.

 

15



--------------------------------------------------------------------------------



 



8.4 Consummation of the Sale of Other Assets. The transactions contemplated by
(i) the Real Estate Purchase Agreement and (ii) the Asset Purchase Agreement
shall be consummated.
8.5 Promissory Note for the Purchase of Shares. The Buyer shall have executed
and delivered the Promissory Note in favor of Seller for the purchase of the
Shares, substantially in the form attached as Exhibit A.
8.6 Note for Purchased Assets. The Company shall have assigned its rights under
the note payable to be delivered in connection with the Asset Purchase Agreement
to Seller.
8.7 Guaranty Agreements. Each of the members of Buyer (other than Foxborough
Capital Company, LLC) shall have executed and delivered to Seller a Guaranty
Agreement substantially in the form attached as Exhibit B and the Company shall
have delivered to Seller a Guaranty Agreement substantially in the form attached
as Exhibit C.
ARTICLE IX
POST-CLOSING COVENANTS
9.1 Execution of Further Documents. From and after the Closing, upon the
reasonable request of Buyer, Seller shall perform such further acts and execute,
acknowledge and deliver all such further assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably required to convey and
transfer to and vest in Buyer all right, title and interest in the Shares, and
as may be appropriate otherwise to carry out the transactions contemplated by
this Agreement.
9.2 Restrictive Covenants.
9.2.1 In order to assure that Buyer will realize the value and goodwill inherent
in the Shares, Seller and Guarantor (collectively, the “Covenantors” and,
individually, as a “Covenantor”), hereby agrees with Buyer that none of them
shall:
(a) directly or indirectly, for a period of five years following the Closing
Date (the “Restricted Period”), engage anywhere within Grady County, Oklahoma or
any county contiguous thereto (collectively, the “Restricted Area”), in the
development, management or ownership, direct or indirect, of a medical practice
or imaging facilities or in any other business that would be competitive with
the Practice, or acquire or retain any financial interest in any business or
entity which is engaged in any such competitive activity in the Restricted Area;
provided, however, that this Section 9.2.1 does not prohibit any Covenantor from
(a) owning an interest in Physicians Hospital in Anadarko, Oklahoma, (b) owning
shares of a publicly held corporation purchased through a broker on an
established stock exchange or the Nasdaq stock market at an original cost of not
more than $50,000 or shares of a publicly held mutual fund or (c) owning an
interest in a competing facility that is a licensed hospital (but not including
any competing facility that provides imaging services to a licensed hospital
“under arrangements”); or

 

16



--------------------------------------------------------------------------------



 



(b) during the Restricted Period, (a) influence or attempt to influence, either
directly or indirectly, any physician, supplier, health care facility, preferred
provider organization, health maintenance organization or other third party
payor not to continue such person’s or entity’s relationship with the Company,
Newco or Buyer or its affiliates or (b) solicit (other than solicitations in the
form of general employment advertisements placed in newspapers or other
publications of general circulation), induce or attempt to induce any employee,
independent contractor, consultant, physician or any other person associated
with the Company, Newco or Buyer or any of its affiliates to leave the
employment of, or to otherwise discontinue his, her or its association with, the
Company, Newco or Buyer or such affiliate.
(c) The Covenantors acknowledge that the rights and privileges granted to Buyer
herein are of special and unique character, which gives them a peculiar value,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and that a breach by any Covenantor of Section 9.2.1 will
cause Buyer great and irreparable injury and damage. Accordingly, the
Covenantors hereby agree that Buyer shall be entitled to remedies of injunction,
specific performance or other equitable relief to prevent a breach of
Section 9.2.1. This provision shall not be construed as a waiver of any other
rights or remedies which Buyer may have for damages or otherwise.
(d) In addition, if any Covenantor violates the non-competition covenant set
forth in Section 9.2.1, Buyer shall have the right to offset its damages against
payments owing under the Note.
(e) Buyer may, in its sole discretion, waive any or all of the provisions of
this Section 9.2, in whole or in part, as to any Covenantor. Any such waiver
must be in writing and specifically refer to this Section 9.2.
(f) If any provision of this Section 9.2, as applied to any party or to any
circumstances, is adjudged by a court to be invalid or unenforceable, the same
will in no way affect any other provision of this Section 9.2 or any other part
of this Agreement, the application of such provision in any other circumstances
or the validity or enforceability of this Agreement. If any such provision, or
any part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination will have the power to reduce the duration and/or area of
such provision, and/or to delete specific words or phrases, and in its reduced
form such provision will then be enforceable and will be enforced. Upon breach
of any provision of this Section 9.2, Buyer will be entitled to injunctive
relief, since the remedy at law would be inadequate and insufficient. In
addition, Buyer will be entitled to such damages as it can show it has sustained
by reason of such breach.
9.3 Record Retention. For a period of three years after the Closing, at
reasonable times and with reasonable notice, Buyer shall permit Seller (a) to
have access to the Company’s records for purposes of preparing Seller’s tax
returns or defending Seller in any judicial or administrative actions and (b) to
make copies of such records at Seller’s cost and expense (subject to any legal
restrictions); provided, however, that any such access or copying shall be had
or done in such a manner so as not to interfere with the normal conduct of
Buyer’s or the Company’s business. Buyer shall maintain the records in
accordance with all applicable laws and regulations and in accordance with its
internal record retention policy.

 

17



--------------------------------------------------------------------------------



 



9.4 Tax Matters.
9.4.1 Seller shall, at its expense, prepare or cause to be prepared and file or
cause to be filed all tax returns for the Company for all periods ending on or
prior to the Closing Date which are filed after the Closing Date. Seller shall
permit Buyer to review and comment on each such Tax Return described in the
preceding sentence prior to filing.
9.4.2 Buyer, the Company and Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of tax
returns and any audit, litigation or other proceeding with respect to taxes.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Buyer shall give Seller written notice of any
impending audit by the Internal Revenue Service or any state taxing authorities
(“Audit”) with respect to tax years prior to the Closing Date. Upon receipt of
such notice, Seller shall have the option to intervene and respond to the Audit.
If required as a result of the Audit, Buyer shall file an amended tax return for
periods prior to the Closing Date at the expense of Seller as directed by
Seller. The Company and Buyer shall take possession of all books and records of
the Company following the Closing Date. The Company and Buyer agree (A) to
retain all books and records with respect to tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date for a
period of six years after the Closing Date or until expiration of the statute of
limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) to give Seller
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if Seller so request, the Company shall allow Seller
to take possession of such books and records.
9.4.3 Neither the Company, Buyer nor any of their successors or assigns will
amend any tax returns applicable to periods prior to the Closing Date or take
any position, make any election or adopt any method inconsistent with the
positions taken, elections made or methods used which would have an adverse
effect on Seller unless such amendment, election or adoption is required by a
law enacted after the Closing Date with retroactive effect (i) that requires the
Company to retroactively make such amendment, election or adoption, and
(ii) there are no other reasonable options or alternatives available which would
lessen the adverse effect on Seller, after consulting with Seller.
9.4.4 Seller shall be liable for and shall pay and shall indemnify Buyer against
all taxes imposed on the Company for any taxable year or period ended on or
prior to the Closing Date; provided, however, Seller shall not be liable for or
pay and shall not indemnify any Buyer for any taxes up to the amount of such
taxes that are accrued on the Financial Statements (if any).
9.4.5 Buyer shall be liable for and shall pay all Taxes imposed on or through
the Company for any taxable years or periods beginning after the Closing Date.

 

18



--------------------------------------------------------------------------------



 



9.4.6 Neither party shall take any action inconsistent with the characterization
of the transactions contemplated by this Agreement as a stock purchase for
United States federal income tax purposes under the Code on the sale of the
Shares.
ARTICLE X
INDEMNIFICATION
10.1 General. From and after the Closing, the parties shall indemnify each other
as provided in this Article X. The indemnification provided by this article
shall be the sole remedy for a breach of any representations, warranties or
covenants in this Agreement. As used in this Agreement, the term “Damages” shall
mean all liabilities, demands, claims, actions or causes of action, regulatory,
or judicial proceedings or investigations, assessments, levies, losses, fines,
penalties, damages, costs and expenses, including reasonable attorneys’,
accountants’, investigators’, and experts’ fees and expenses, sustained or
incurred in connection with the defense or investigation of any such claim and
shall exclude consequential damages.
10.2 Indemnification Obligations of Seller and Guarantor. Seller and Guarantor
shall, jointly and severally, defend, indemnify, save and keep harmless the
Buyer and its managers, members, employees, agents and lenders, and their
respective heirs, successors and permitted assigns of each of the foregoing
(each, a “Buyer Indemnitee” and, collectively, the “Buyer Indemnitees”),
harmless against and from all Damages sustained or incurred by any Buyer
Indemnitee as a result of or arising out of or by virtue of:
10.2.1 any inaccuracy in or breach of any representation and warranty made by
Seller in this Agreement or in any closing document delivered to Buyer in
connection with this Agreement;
10.2.2 any liability not specifically included in the Balance Sheet;
10.2.3 any obligations incurred in connection with Seller’s employment or
termination of employment of employees who performed services as the Company
prior to the Closing, including Claims for Benefits and liabilities for any
premium contributions for Health Plans; and
10.2.4 any breach by Seller of, or failure by Seller to comply with, any of his
covenants or obligations under this Agreement (including its obligations under
this Article X).
10.3 Buyer’s Indemnification Covenants. Buyer shall defend, indemnify, save and
keep harmless Seller and its successors and permitted assigns (each, a
“Shareholders Indemnitee” and, collectively, the “Shareholders Indemnitees”),
forever harmless against and from all Damages sustained or incurred by any
Shareholders Indemnitee, as a result of or arising out of or by virtue of:
10.3.1 any inaccuracy in or breach of any representation or warranty made by
Buyer in this Agreement or in any closing document delivered to the Seller in
connection with this Agreement; or

 

19



--------------------------------------------------------------------------------



 



10.3.2 any breach by Buyer of, or failure by Buyer to comply with, any of its
respective covenants or obligations under this Agreement (including their
obligations under this Article X).
10.4 Survival of Representations and Warranties. The representations and
warranties of each party contained in this Agreement or in any other document or
instrument delivered pursuant hereto shall be deemed to be continuing and shall
survive the Closing and any investigations heretofore or hereafter made by any
party or its Representatives until the second anniversary of the Closing Date
(except to the extent that written notice of a claim has been provided prior
thereto describing in reasonable detail the basis for such claim, in which event
the applicable representation and warranty shall survive until the claim is
resolved); provided, however, that notwithstanding the foregoing, any
representations and warranties contained in Sections 4.1, 4.2, 4.5, and 4.21,
and any claims for Damages based upon any fraudulent acts or statements, shall
survive for the period of the applicable statute of limitations.
10.5 Limitations on Indemnification Obligations. The obligation of the Sellers
to indemnify and hold harmless the Buyer Indemnified Parties, on the one hand,
and the Buyer to indemnify and hold harmless the Sellers Indemnitees for their
Damages pursuant to an indemnification claim (under than under Section 10.2.3),
shall only apply after such Losses exceed One Hundred Fifty Thousand Dollars
($150,000) in the aggregate (the “Deductible”), after which, the Buyer
Indemnitees shall be entitled to recover the full amount of any and all such
Damages in excess of the Deductible. In no event shall the Seller’s
indemnification obligations under this Article X exceed One Million Dollars
($1,000,000) (the “Cap”); provided, that Damages that are based on the fraud of
Seller or on breaches of the representations of Seller in Sections 4.1 and 4.2
hereof (the “Excluded Claims”) shall not be subject to the Cap; provided,
further, that the Seller’s aggregate obligation for all Damages, including any
Damages from Excluded Claims, shall not exceed the Purchase Price. The Buyer
acknowledges that it has had the opportunity to conduct due diligence and
investigation with respect to this transaction. The Buyer further acknowledges
that, to the extent the Buyer, or any of the Buyer’s advisors, agents,
consultants or representatives, by reason of such due diligence and
investigation or otherwise, knew that any representation and warranty made
herein by the Seller is inaccurate or untrue, this constitutes a release and
waiver of any and all actions, claims, suits, damages or rights to indemnity, at
law or in equity, against the Seller by the Buyer arising out of breach of that
specific representation and warranty (but not with respect to every
representation or warranty made within the same section or paragraph). Nothing
herein shall be deemed to limit or waive the Buyer’s rights against the Seller
arising out of any other representation and warranty made herein by the Seller.
ARTICLE XI
MISCELLANEOUS
11.1 Amendment and Modification. The parties hereto may amend, modify and
supplement this Agreement in such manner as may be agreed upon by Buyer and
Seller in writing.

 

20



--------------------------------------------------------------------------------



 



11.2 Assignment. No party may assign its rights or obligations under this
Agreement prior to the Closing Date without the prior written consent of the
other party.
11.3 Termination.
11.3.1 Anything to the contrary herein notwithstanding, this Agreement may be
terminated and the transactions contemplated hereby may be abandoned:
(a) by the mutual written consent of Buyer and Seller at any time prior to the
Closing Date;
(b) by either Buyer or Seller at any time prior to the Closing Date if there
shall be a pending or threatened action or proceeding by or before any court or
other governmental body which shall seek to restrain, prohibit or invalidate the
sale of the Shares to Buyer or any other transaction contemplated hereby, or
which might affect the right of Buyer to own the Shares and which, in the
judgment of Buyer or Seller (as applicable), makes it inadvisable to proceed
with the transactions contemplated by this Agreement;
(c) by Buyer in the event of a material breach by Seller prior to Closing of any
provision of this Agreement, which breach is not remedied by Seller within
30 days after receipt of notice thereof from Buyer;
(d) by Seller in the event of a material breach by Buyer prior to Closing of any
provision of this Agreement, which breach is not remedied by Buyer within
30 days after receipt of notice thereof from Seller; or
(e) by either Buyer or Seller if, through no fault of or breach by the party
that desires to terminate this Agreement, the conditions precedent to the
obligations of such party hereunder have not been met or waived and the Closing
has not taken place by May 31, 2011.
If this Agreement is terminated pursuant to Section 10.3.1(a) or 10.3.1(e), no
party shall have any liability for any costs, expenses, loss of anticipated
profit or any further obligation for breach of warranty or otherwise to any
other party to this Agreement. Any termination of this Agreement pursuant to
Sections 10.3.1(b), 10.3.1(c), or 10.3.1(d) shall be without prejudice to any
other rights or remedies of the respective parties.
11.3.2 The risk of any loss to the assets and properties of Seller and all
liability with respect to injury and damage occurring in connection therewith
shall be the sole responsibility of Seller until the Closing is consummated.
11.4 Binding Effect; Survival; Waiver, Etc. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and legal representatives. All of the terms, provisions,
covenants, representations, warranties and conditions of this Agreement shall
survive the Closing only to the extent set forth herein and shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right to enforce the same. No waiver by any party of any condition, or of
the breach of any term, provision, covenant, representation or warranty
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or a waiver of any other condition or of the
breach of any other term, provision, covenant, representation or warranty. This
Agreement is for the sole benefit of the undersigned parties hereto and is not
for the benefit of any third party.

 

21



--------------------------------------------------------------------------------



 



11.5 Entire Agreement. This Agreement and the Exhibits and Disclosure Schedule
contain the entire agreement and understanding of the parties hereto with
respect to the purchase of the Shares and the other transactions contemplated
herein, and supersede all prior verbal or written understandings, arrangements
and agreements of the parties with respect to the subject matter hereof
agreement, but excluding any existing Confidentiality Agreement by and between
Buyer and Seller. Any reference herein to this Agreement shall be deemed to
include the Disclosure Schedule and Exhibits attached hereto. The parties agree
that (a) they have fully informed themselves of the terms, contents, conditions
and effects of this Agreement and have consulted legal counsel of their choice
in connection with this Agreement and (b) in entering into this Agreement, they
are not relying upon any representations, promises or statements not expressly
stated in this Agreement and hereby disclaim any and all reliance upon such
representations, promises and/or statements in executing this Agreement.
11.6 Headings. The descriptive headings in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement or affect the
meaning or interpretation of this Agreement in any way.
11.7 Execution in Counterpart. Separate copies of this Agreement may be signed
by the parties hereto, with the same effect as though all of the parties had
signed one copy of this Agreement. Signatures received by facsimile or via other
electronic transmission system shall be accepted as original signatures.
11.8 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when received if delivered personally, delivered by Federal
Express or other courier service, or sent by facsimile or other electronic
transmission system, as follows:
If to Seller:
First Physicians Capital Group, Inc.
9663 Santa Monica Blvd., #959
Beverly Hills, CA 90210
Attn: David Hirschhorn
Tel No.: (310) 860-2501
Fax No.: (310) 860-1854

 

22



--------------------------------------------------------------------------------



 



with a copy to:
Duane Morris LLP
30 S. 17th St.
Philadelphia, PA 19103
Attn: C. Mitchell Goldman, Esq.
Tel No.: (215) 979-1000
Fax No.: (215) 689-2407
If to Buyer:
Foundation HealthCare Affiliates
14000 N. Portland
Oklahoma City, OK 73134
Attn: Robert M. Byers
Tel No.: (405) 608-1702
Fax No.: (405) 608-1802
with a copy to:
McAfee & Taft A Professional Corporation
211 N. Robinson Ave.
Two Leadership Square, 10th Floor
Attn: Elizabeth D Tyrrell, Esq.
Tel No.: (405) 235-9621
Fax No.: (405) 228-7417
All notices, demands or requests by personal delivery shall be effective and
deemed served upon receipt thereof. All notices, demands and requests sent by
mail shall be effective and deemed served three days after being deposited in
the United States mail. All notices, demands and requests sent by overnight
delivery service shall be effective and deemed served on the day after being
deposited with such overnight delivery service. All notices, demands and
requests sent by facsimile or via other electronic transmission system shall be
effective and deemed served on the date of the facsimile or other electronic
transmission confirmation.
11.9 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Oklahoma. Buyer and
Seller each hereby submits to the jurisdiction of any state or federal court
sitting in Oklahoma County, Oklahoma in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of Buyer and Seller waives any defense of
inconvenient forum to the maintenance of any action or proceeding brought in any
of said courts. Any process against the Buyer or Seller in, or in connection
with, any proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby may be served on them personally or by
certified mail at the address set forth in Section 10.8 with the same effect as
though served on them personally.

 

23



--------------------------------------------------------------------------------



 



11.10 Interpretation of Agreement. The parties hereto acknowledge and agree that
this Agreement has been negotiated at arm’s length and between parties equally
sophisticated and knowledgeable in the matters dealt with in this Agreement.
Accordingly, any rule of law or legal decision that would require interpretation
of any ambiguities in this Agreement against the party that has drafted it is
not applicable and is waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties as set
forth in this Agreement.
11.11 Severability. In the event that any one or more of the provisions of this
Agreement shall be held or otherwise found to be invalid, illegal or
unenforceable, all other provisions hereof shall be given effect separately
there from and shall not be affected thereby.
11.12 Attorneys’ Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the court in any final judgment or decree, shall
pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred therein by the successful party or parties (including
without limitation such costs, expenses and fees on any appeal or in connection
with any bankruptcy proceeding), and if the successful party recovers judgment
in any such action or proceeding, the costs, expenses and attorneys’ fees shall
be included in and as part of such judgment.
11.13 Compliance. Each party shall comply with all laws, rules and regulations
that may be applicable to its respective activities and responsibilities under
this Agreement. The parties enter into this Agreement with the intent of
conducting their relationship in full compliance with applicable laws,
including, but not limited to, the Medicare and Medicaid Anti-Kickback Statute
and the federal Stark Law. Neither party nor their affiliates will intentionally
conduct itself under the terms of this Agreement in a manner as to constitute a
violation of the Anti-Kickback Statute, the Stark Law or any other applicable
laws. The Purchase Price to be paid by Buyer to Seller for the purchase of the
Shares hereunder has been determined through good faith and arms-length
bargaining and consistent with the fair market value opinion provided by an
independent valuation expert. No amount paid by Buyer to Seller hereunder is
intended to be a payment for referrals or other business and nothing contained
in this Agreement shall require (directly or indirectly, explicitly or
implicitly) any party or its affiliates to refer or direct any patients or other
business to the other party or its affiliates. The parties shall carry out this
Agreement in accordance with the provisions of the Health Insurance Portability
and Accountability Act of 1996, and associated regulations promulgated
thereunder (“HIPAA”) and will work together cooperatively to ensure that any use
and disclosure of protected health information related to the transactions
contemplated herein is in accordance with HIPAA and other applicable law.
11.14 Time. If the last day of any time period falls on a Saturday, Sunday, or
legal holiday, then the duration of the time period shall be extended to the
next succeeding day that is not a Saturday, Sunday, or legal holiday. Time is of
the essence of this Agreement.

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed as of the day and year first above written.

          BUYER: SOUTHERN PLAINS ASSOCIATES II, LLC
      By           Name           Title         SELLER: RURAL HOSPITAL
ACQUISITION, L.L.C.
      By           Name           Title      

Signature Page to Stock Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PROMISSORY NOTE
(See Attached)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GUARANTY AGREEMENT (BUYERS)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
GUARANTY AGREEMENT (COMPANY)
(See Attached)

 

 